

Exhibit 10.1













INVESTMENT AGREEMENT
between


AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
as the Company,


BROOKFIELD ASSET MANAGEMENT INC.
as the Purchaser


and


BURGUNDY ACQUISITIONS I LTD.
as the Purchaser Subsidiary


Dated as of October 17, 2020













--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page1.Sale and Purchase of Shares11.1Initial Investment11.2Subsequent
Investment12.Closings; Payment of Purchase Price12.1Closing Dates22.2Issuance of
Securities22.3Payment of Purchase Price22.4Use of Proceeds43.Conditions to
Initial Closing43.1Conditions to the Obligations of the Purchaser, the Purchaser
Subsidiary and the Company43.2Other Conditions to the Obligations of the
Purchaser and the Purchaser Subsidiary43.3Other Conditions to the Obligations of
the Company54.Conditions to Subsequent Closing54.1Conditions to the Obligations
of the Purchaser, the Purchaser Subsidiary and the Company54.2Other Conditions
to the Obligations of the Purchaser and the Purchaser Subsidiary54.3Other
Conditions to the Obligations of the Company64.4Frustration of Closing
Conditions65.Representations and Warranties of the Company65.1Company
Reports65.2Financial Statements65.3No Material Adverse Change75.4Organization
and Good Standing75.5Due Authorization75.6Securities75.7Enforceability85.8No
Violation or Default85.9No Conflicts85.10No Consents Required85.11Investment
Company Act95.12Capitalization95.13Statutory Financial Statements95.14Adjusted
BVPS95.15Taxes95.16No Other Representations106.Representations and Warranties of
the Purchaser and the Purchaser Subsidiary10

i

--------------------------------------------------------------------------------




6.1Organization and Good Standing106.2Due
Authorization106.3Enforceability106.4No Violation or Default116.5No
Conflicts116.6No Consents Required116.7Investment Representations116.8Available
Funds126.9No Brokers126.10Non-Reliance on Company Estimates, Projections,
Forecasts, Forward-Looking Statements and Business Plans126.11No Other
Representations137.Covenants137.1Board Representation137.2Compliance with
Laws157.3Restrictive Legends157.4Ownership
Limitations157.5Standstill167.6Transfers of Shares197.7Voting
Requirement207.8Registration Rights217.9Reinsurance Agreement217.10Regulatory
Approvals218.Termination238.1Termination238.2Effects of
Termination249.Definitions249.1Certain Defined Terms2410.Survival of
Representations and Warranties2811.Amendments and Waivers2812.Notices,
etc2813.Construction2914.Publicity3015.Specific Performance3016.Governing
Law3017.Waiver of Jury Trial3018.Expenses3019.Counterparts; Electronic
Signature3020.Severability31

ii

--------------------------------------------------------------------------------




21.Miscellaneous31Exhibit ATerms of Reinsurance Agreement







iii


--------------------------------------------------------------------------------



INVESTMENT AGREEMENT
This Investment Agreement (this “Agreement”) is dated as of October 17, 2020, by
and among American Equity Investment Life Holding Company, an Iowa corporation
(the “Company”), Brookfield Asset Management Inc., a corporation amalgamated
under the laws of Ontario, Canada (the “Purchaser”), and Burgundy Acquisitions I
Ltd., a limited company organized under the laws of Bermuda (the “Purchaser
Subsidiary”).
WHEREAS, pursuant to the terms and conditions set forth in this Agreement, the
Company desires to sell to the Purchaser, and the Purchaser desires to purchase
from the Company, as an investment in the Company, shares of the Company’s
common stock, par value $1.00 per share (the “Common Stock”), in two separate
tranches; and
WHEREAS, in connection with the purchase and sale of the Common Stock, it is
contemplated that a reinsurance company affiliate of the Purchaser and American
Equity Investment Life Insurance Company, a wholly-owned Subsidiary of the
Company, will enter into the Reinsurance Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and intending to be legally bound, the Company, the Purchaser
and the Purchaser Subsidiary hereby agree as follows:
1.Sale and Purchase of Shares. On the basis of the representations and
warranties and subject to the terms and conditions set forth herein:
1.1    Initial Investment. At the Initial Closing, the Purchaser shall cause the
Purchaser Subsidiary to purchase from the Company, and the Company shall issue
and sell to the Purchaser Subsidiary, 9,106,042 fully-paid and non-assessable
shares of Common Stock (the “Initial Investment”).
1.2    Subsequent Investment. At the Subsequent Closing, the Purchaser shall
cause the Purchaser Subsidiary to purchase from the Company, and the Company
shall issue and sell to the Purchaser Subsidiary (the “Subsequent Investment”),
the number of fully-paid and non-assessable shares of Common Stock representing,
inclusive of the Securities issued to the Purchaser Subsidiary in the Initial
Investment, 19.9% of the issued and outstanding shares of Common Stock as of the
Subsequent Closing, giving effect to the Securities issued pursuant to the
Subsequent Investment. The Purchaser may elect to cause the Purchaser Subsidiary
to purchase a lesser number of shares of Common Stock at the Subsequent Closing
by providing written notice to the Company at least five Business Days prior to
the Subsequent Closing; provided that in no event shall the Purchaser Subsidiary
purchase less than an amount, inclusive of the Securities issued to the
Purchaser Subsidiary in the Initial Investment, equal to 15.0% of the issued and
outstanding shares of Common Stock at the Subsequent Closing, after giving
effect to the Securities issued in the Subsequent Investment.
2.Closings; Payment of Purchase Price.





--------------------------------------------------------------------------------



2.1    Closing Dates.
(a)The closing of the purchase by the Purchaser Subsidiary and issuance and sale
by the Company of the Securities pursuant to the Initial Investment (the
“Initial Closing”) shall occur at 10:00 a.m., New York time, on the second
Business Day after the satisfaction or, to the extent permitted by Requirements
of Law, written waiver (by the party entitled to grant such waiver) of the
conditions to the Initial Closing set forth in Section 3 (other than those
conditions that by their nature are to be satisfied at the Initial Closing, but
subject to satisfaction or, to the extent permitted by Requirements of Law,
written waiver of those conditions). The date on which the Initial Closing
occurs is referred to as the “Initial Closing Date.”
(b)The closing of the purchase by the Purchaser Subsidiary and issuance and sale
by the Company of the Securities pursuant to the Subsequent Investment (the
“Subsequent Closing”) shall occur at 10:00 a.m., New York time, on the second
Business Day after the satisfaction or, to the extent permitted by Requirements
of Law, written waiver (by the party entitled to grant such waiver) of the
conditions to the Subsequent Closing set forth in Section 4 (other than those
conditions that by their nature are to be satisfied at the Subsequent Closing,
but subject to satisfaction or, to the extent permitted by Requirements of Law,
written waiver of those conditions). The date on which the Subsequent Closing
occurs is referred to as the “Subsequent Closing Date.”
2.2    Issuance of Securities. At the Initial Closing, subject to the terms and
conditions hereof, the Company will deliver or cause to be delivered to the
Purchaser Subsidiary one or more certificates or book-entry interests evidencing
the Securities being purchased at the Initial Closing which shall bear or
otherwise be subject to the restrictive legend set forth in Section 7.3. At the
Subsequent Closing, subject to the terms and conditions hereof, the Company will
deliver or cause to be delivered to the Purchaser Subsidiary one or more
certificates or book entry interests evidencing the Securities being purchased
at the Subsequent Closing which shall bear or otherwise be subject to the
restrictive legend set forth in Section 7.3. Prior to the Initial Closing or the
Subsequent Closing, as applicable, the Purchaser and the Purchaser Subsidiary
shall provide the Company with any information reasonably requested by the
Company or its transfer agent in connection with the issuance of the Securities.
2.3    Payment of Purchase Price.
(a)At the Initial Closing, in exchange for the Securities issued to the
Purchaser Subsidiary by the Company in respect of the Initial Investment, the
Purchaser shall, or shall cause the Purchaser Subsidiary to, pay to the Company,
by wire transfer of immediately available funds to an account designated by the
Company in writing at least two Business Days prior to the Initial Closing Date,
an aggregate purchase price equal to $336,923,554, which amount represents the
product of (i) thirty-seven dollars ($37.00) and (ii) the aggregate number of
shares of Common Stock to be issued to the Purchaser Subsidiary pursuant to the
Initial Investment, as such amount may be adjusted in accordance with Section
2.3(c) (the “Initial Purchase Price”).
(b)At the Subsequent Closing, in exchange for the Securities issued to the
Purchaser Subsidiary by the Company in respect of the Subsequent Investment, the
Purchaser
2

--------------------------------------------------------------------------------



shall, or shall cause the Purchaser Subsidiary to, pay to the Company, by wire
transfer of immediately available funds to an account designated by the Company
in writing at least two Business Days prior to the Subsequent Closing Date, an
aggregate purchase price equal to the product of (i) the greater of thirty-seven
dollars ($37.00) and the Adjusted BVPS and (ii) the aggregate number of shares
of Common Stock to be issued to the Purchaser Subsidiary pursuant to the
Subsequent Investment, as such amount may be adjusted in accordance with Section
2.3(c) (the “Subsequent Purchase Price”).
(c)The Initial Purchase Price and the Subsequent Purchase Price and, if
applicable, the number of shares of Common Stock to be issued at the relevant
closing, shall be adjusted as necessary to reflect the occurrence of any of the
following events prior to the Initial Closing, with respect to the Initial
Purchase Price and the Initial Investment, and prior to the Subsequent Closing,
with respect to the Subsequent Purchase Price and the Subsequent Investment, in
each case, in a manner designed to ensure that such transactions do not result
in a change, other than a de minimis change, to the economics of the Initial
Investment or the Subsequent Investment contemplated by this Agreement:
(i)the issuance, sale or grant of any shares of the Company’s capital stock or
other equity or voting interests, or any securities or rights convertible into,
exchangeable or exercisable for, or evidencing the right to subscribe for any
shares of the Company’s capital stock or other equity or voting interests, or
any rights, warrants or options to purchase any shares of its capital stock or
other equity or voting interests (“Equity Securities”), other than (1) the
issuance or grant of any Common Stock or other Equity Securities under existing
employee compensation plans and (2) the issuance of any Common Stock at a
purchase price per share that is greater than or equal to the Subsequent
Purchase Price (giving effect to any prior adjustments made pursuant to this
Section 2.3(c));
(ii)the redemption, repurchase or other acquisition of any outstanding Equity
Securities, other than (1) pursuant to the cashless exercise of stock options or
other equity awards or the forfeiture or withholding of taxes with respect to
stock options or other equity awards or similar events, and (2) any repurchase
of Common Stock in accordance with SEC Rule 10b-18 or otherwise in accordance
with applicable law that does not result in, together with all such other
repurchases under this clause (2), an aggregate purchase price greater than
$500,000,000;
(iii)distributions in respect of any of the Company’s Equity Securities, other
than (1) annual cash dividends on the Common Stock in the ordinary course of
business consistent with past practice and (2) stated quarterly dividends on any
series of the Company’s existing and future preferred stock; and
(iv)the split, combination, subdivision or reclassification of any Common Stock.


3

--------------------------------------------------------------------------------



(d)In the event of any required adjustments pursuant to clauses (i) through (iv)
of Section 2.3(c), the parties will cooperate in good faith to determine the
appropriate adjustment.
(e)Prior to the Initial Closing or the Subsequent Closing, as applicable, the
Company shall not take any action that would result in the Initial Purchase
Price or the Subsequent Purchase Price being adjusted to less than the “Minimum
Price” (as defined in NYSE Rule 312.04) applicable to the transactions
contemplated by this Agreement.
2.4    Use of Proceeds. The parties hereby acknowledge that the Company intends,
but is not obligated, to use all or a portion of the proceeds from the Initial
Investment and the Subsequent Investment to repurchase outstanding shares of its
Common Stock.
3.Conditions to Initial Closing.
3.1    Conditions to the Obligations of the Purchaser, the Purchaser Subsidiary
and the Company. The obligations of the Company, the Purchaser and the Purchaser
Subsidiary to consummate the Initial Investment are subject to the satisfaction
(or, if permitted by Requirements of Law, waiver by each party in each such
party’s sole discretion) of the following conditions:
(a)the waiting period (and any extension thereof) applicable to the Initial
Investment under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (and
the rules and regulations promulgated thereunder) (the “HSR Act”) shall have
been terminated or shall have expired; and
(b)no judgment enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority having jurisdiction over any of the parties hereto or any
applicable Requirements of Law (collectively, “Restraints”) shall be in effect
enjoining or otherwise prohibiting the Initial Investment.
3.2    Other Conditions to the Obligations of the Purchaser and the Purchaser
Subsidiary. The obligation of the Purchaser and the Purchaser Subsidiary to
consummate the Initial Investment is subject to the satisfaction (or, if
permitted by Requirements of Law, waiver by the Purchaser in its sole
discretion) of the following conditions:
(a)(i) the Initial Closing Representations (other than the representation in
Section 5.3 (such representation, the “Specified Representation”)) shall be true
and correct in all material respects as of the Initial Closing Date and (ii) the
Specified Representation shall be true and correct in all respects as of the
date of this Agreement and the Initial Closing Date, in each case as if made at
and as of such date; and
(b)the Company shall have performed in all material respects and complied in all
material respects with all agreements and covenants required to be performed or
complied with by it under this Agreement at or prior to the Initial Closing.


4

--------------------------------------------------------------------------------



3.3    Other Conditions to the Obligations of the Company. The obligation of the
Company to consummate the Initial Investment is subject to the satisfaction (or,
if permitted by Requirements of Law, waiver by the Company in its sole
discretion) of the following conditions:
(a)(i) the Purchaser Representations (other than the representations in Sections
6.7, 6.10 and 6.11 (such representations, the “Purchaser Specified
Representations”)) shall be true and correct in all material respects as of the
Initial Closing Date and (ii) the Purchaser Specified Representations shall be
true and correct in all respects as of the date of this Agreement and the
Initial Closing Date, in each case as if made at and as of such date; and
(b)the Purchaser and the Purchaser Subsidiary shall have performed in all
material respects and complied in all material respects with all agreements and
covenants required to be performed or complied with by it under this Agreement
at or prior to the Initial Closing.
4.Conditions to Subsequent Closing.
4.1    Conditions to the Obligations of the Purchaser, the Purchaser Subsidiary
and the Company. The obligations of the Company, the Purchaser and the Purchaser
Subsidiary to consummate the Subsequent Investment are subject to the
satisfaction (or, if permitted by Requirements of Law, waiver by each party in
each such party’s sole discretion) of the following conditions:
(a)the Initial Investment shall have been consummated;
(b)each of the Company and the Purchaser, or a designated controlled Affiliate
thereof, shall have executed and delivered the Reinsurance Agreement and the
Reinsurance Agreement shall remain in full force and effect;
(c)the Purchaser or the Purchaser Subsidiary shall have obtained the approval of
the acquisition of control (on Form A or Section 1506 application, as
applicable) of each applicable insurance Subsidiary of the Company from the (i)
Iowa Insurance Division and (ii) New York Department of Financial Services (the
“NYDFS”);
(d)the parties shall have obtained Form D approval of the Reinsurance Agreement
from the Iowa Insurance Division;
(e)the CFIUS Approval, if any, shall have been obtained; and
(f)no Restraints shall be in effect enjoining or otherwise prohibiting the
Subsequent Investment.
4.2    Other Conditions to the Obligations of the Purchaser and the Purchaser
Subsidiary. The obligation of the Purchaser and the Purchaser Subsidiary to
consummate the Subsequent Investment is subject to the satisfaction (or, if
permitted by Requirements of Law, waiver by the Purchaser in its sole
discretion) of the following conditions:


5

--------------------------------------------------------------------------------



(a)the Subsequent Closing Representations shall be true and correct in all
material respects as of the Subsequent Closing Date, as if made at and as of
such date; and
(b)the Company shall have performed in all material respects and complied in all
material respects with all agreements and covenants required to be performed or
complied with by it under this Agreement at or prior to the Subsequent Closing.
4.3    Other Conditions to the Obligations of the Company. The obligation of the
Company to consummate the Subsequent Investment is subject to the satisfaction
(or, if permitted by Requirements of Law, waiver by the Company in its sole
discretion) of the following conditions:
(a)(i) the Purchaser Representations (other than the Purchaser Specified
Representations) shall be true and correct in all material respects as of the
Subsequent Closing Date and (ii) the Purchaser Specified Representations shall
be true and correct in all respects as of the Subsequent Closing Date, in each
case as if made at and as of such date; and
(b)the Purchaser and the Purchaser Subsidiary shall have performed in all
material respects and complied in all material respects with all agreements and
covenants required to be performed or complied with by it under this Agreement
at or prior to the Subsequent Closing.
4.4    Frustration of Closing Conditions. Neither party hereto may rely, for any
purpose, on the failure of any condition of such party set forth in this Section
4 to be satisfied if such failure was caused by such party.
5.Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser and the Purchaser Subsidiary (a) with respect to the
representations and warranties contained in Section 5.1 through Section 5.16
(collectively, the “Initial Closing Representations”), as of the date hereof and
as of the Initial Closing Date (unless made as of a specific date, in which case
as of such date), and (b) with respect to only the representations and
warranties contained in Section 5.9 through Section 5.11, Section 5.14 and
Section 5.16 (collectively, the “Subsequent Closing Representations”), as of the
Subsequent Closing Date, as follows:
5.1    Company Reports. The documents filed by the Company with the SEC on and
after January 1, 2020 (collectively, the “Company Reports”), when filed with the
SEC, conformed in all material respects to all applicable requirements of the
Exchange Act.
5.2    Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Company Reports
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly the
financial position of the Company and its Subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby except as may be expressly stated in the
related notes thereto, and the supporting schedules included or incorporated by
reference in each of the Company Reports present fairly
6

--------------------------------------------------------------------------------



the information required to be stated therein; and the other financial
information included or incorporated by reference in each of the Company Reports
has been derived from the accounting records of the Company and its Subsidiaries
and presents fairly the information shown thereby.
5.3    No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Company Reports, (a) there has not been any change in the capital stock (except
for any issuances, repurchases or redemptions of capital stock related to the
exercise of stock options or the granting of equity compensation) or long-term
debt (other than ordinary course revolver borrowings) of the Company or any of
its Subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock
(other than ordinary course annual dividends on the Common Stock or stated
dividends on the Company’s preferred stock), or any material adverse change, or
any development involving a prospective material adverse change, in or affecting
the business, properties, financial position or results of operations of the
Company and its Subsidiaries taken as a whole (a “Company Material Adverse
Effect”), (b) neither the Company nor any of its Subsidiaries has entered into
any transaction or agreement that is material to the Company and its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its Subsidiaries taken as a
whole and (c) neither the Company nor any of its Subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or Governmental Authority, except in the case of (a), (b) or (c), as otherwise
disclosed in the Company Reports or arising out of, or related to, a Contagion
Event.
5.4    Organization and Good Standing. The Company and each of its Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
Company Material Adverse Effect, excluding any change or effect arising out of,
or related to, a Contagion Event.
5.5    Due Authorization. The Company has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder; and all action
required to be taken for the authorization, execution and delivery of this
Agreement and the consummation of the purchase and sale of the Securities
contemplated hereby has been duly and validly taken.
5.6    Securities. The Securities have been duly authorized by the Company and,
when issued and delivered to and paid for by the Purchaser Subsidiary as
provided herein, will be validly issued, fully paid and non-assessable. The
issuance of the Securities will not be subject to any preemptive or similar
rights of any securityholder of the Company.
5.7    Enforceability. This Agreement has been duly authorized, and executed and
delivered by the Company and, assuming due authorization, execution and delivery
hereof
7

--------------------------------------------------------------------------------



by the Purchaser and the Purchaser Subsidiary, constitutes a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
5.8    No Violation or Default. Neither the Company nor any of its Subsidiaries
is (a) in violation of its charter or bylaws or similar organizational
documents, (b) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any property, right or asset of
the Company or any of its Subsidiaries is subject, or (c) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or Governmental Authority, except, in the case of clauses (b) and (c)
above, for any such default or violation that would not, individually or in the
aggregate, have a Company Material Adverse Effect, excluding any change or
effect arising out of, or related to, a Contagion Event.
5.9    No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the issuance and sale of the Securities contemplated by this
Agreement will not (a) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its Subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or to which any property, right or asset of the
Company or any of its Subsidiaries is subject, (b) result in any violation of
the provisions of the charter or bylaws or similar organizational documents of
the Company or any of its Subsidiaries or (c) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or Governmental Authority, except, in the case of clauses (a) and (c) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, have a Company Material Adverse
Effect, excluding any change or effect arising out of, or related to, a
Contagion Event.
5.10    No Consents Required. Assuming the accuracy of the representations and
warranties of the Purchaser and the Purchaser Subsidiary in Section 6.7, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or Governmental Authority is required for the
execution, delivery and performance by the Company of this Agreement and the
issuance and sale of the Securities contemplated by this Agreement, except (a)
any required filings or approvals under the HSR Act, (b) the CFIUS Approval, (c)
the approvals described in Section 4.1(c) and Section 4.1(d) and (d) any
required filings pursuant to the Securities Act, the Exchange Act and any
applicable state securities laws and any required consents, filings or
applications required by the NYSE.
5.11    Investment Company Act. The Company is not, and after giving effect to
the issuance and sale of the Securities to the Purchaser Subsidiary and the
application of the
8

--------------------------------------------------------------------------------



proceeds thereof, will not be an “investment company” or an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the SEC thereunder.
5.12    Capitalization. The Company has an authorized capitalization as of the
date of this Agreement consisting of 200,000,000 shares of Common Stock and
2,000,000 shares of preferred stock, par value $1.00 per share, and as of
October 15, 2020, 91,980,222 shares of Common Stock were issued and outstanding
(excluding 1,124,966 treasury shares) and 32,000 shares of preferred stock were
outstanding. All the outstanding shares of capital stock or other equity
interests of each Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except where the failure to be so authorized and issued, fully paid
and non-assessable, owned directly or indirectly by the Company, free and clear
of any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim could not reasonably be expected to have a Company
Material Adverse Effect, excluding any change or effect arising out of, or
related to, a Contagion Event.
5.13    Statutory Financial Statements. The most recent statutory annual
statements of each of the Company’s U.S. Subsidiaries which is regulated as an
insurance company (collectively, the “Insurance Subsidiaries”) and the statutory
balance sheets and income statements included in such statutory annual
statements together with related schedules and notes, have been prepared, in all
material respects, in conformity with statutory accounting principles or
practices required or permitted by the appropriate insurance department of the
jurisdiction of domicile of each such Subsidiary, and such statutory accounting
practices have been applied on a consistent basis throughout the periods
involved, except as may otherwise be indicated therein or in the notes thereto,
and present fairly, in all material respects, the statutory financial position
of the Insurance Subsidiaries as of the dates thereof, and the statutory basis
results of operations of the Insurance Subsidiaries for the periods covered
thereby.
5.14    Adjusted BVPS. The Company’s consolidated book value per share of Common
Stock, excluding Accumulated Other Comprehensive Income and the net impact of
fair value accounting for derivatives and embedded derivatives, as reflected in
the Company’s most recent publicly disclosed fiscal quarter-end financial
supplement, is complete and accurate in all material respects.
5.15    Taxes. Each of (i) American Equity Investment Life Insurance Company,
(ii) American Equity Investment Life Insurance Company of New York and (iii)
Eagle Life Insurance Company is a life insurance company under Section 816(a) of
the Code and subject to United States federal income Tax under Section 801 of
the Code.
5.16    No Other Representations. Except for the representations and warranties
contained in Section 6 (the “Purchaser Representations”), none of the Purchaser,
the Purchaser Subsidiary or any other person acting on their behalf has made or
is making any representation or warranty of any kind or nature whatsoever, oral
or written, express or implied with respect to this Agreement or the
transactions contemplated hereby and the Company disclaims any reliance on
9

--------------------------------------------------------------------------------



any representation or warranty of the Purchaser or any affiliate,
representative, advisor or agent of the Purchaser except for the representations
and warranties expressly set forth in Section 6.
6.Representations and Warranties of the Purchaser and the Purchaser Subsidiary.
Each of the Purchaser and the Purchaser Subsidiary hereby represents and
warrants to the Company, as of the date hereof, as of the Initial Closing Date,
and as of the Subsequent Closing Date, as follows:
6.1    Organization and Good Standing. Each of the Purchaser and the Purchaser
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, is duly qualified to do
business and in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
and has all power and authority necessary to own or hold its respective
properties and to conduct the businesses in which it is engaged, except where
the failure to be so qualified, in good standing or have such power or authority
would not, individually or in the aggregate, result in any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position or results of
operations of the Purchaser and its Subsidiaries taken as a whole, excluding any
change or effect arising out of, or related to, a Contagion Event (a “Purchaser
Material Adverse Effect”).
6.2    Due Authorization. Each of the Purchaser and the Purchaser Subsidiary has
all necessary power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance by each
of the Purchaser and the Purchaser Subsidiary of this Agreement and the
consummation by the Purchaser and the Purchaser Subsidiary of the transactions
contemplated by this Agreement have been duly authorized and approved by all
necessary action on the part of the Purchaser and the Purchaser Subsidiary, and
no further action, approval or authorization by any of its stockholders,
partners, members or other equity owners, as the case may be, is necessary to
authorize the execution, delivery and performance by the Purchaser and the
Purchaser Subsidiary of this Agreement and the consummation by the Purchaser and
the Purchaser Subsidiary of the transactions contemplated by this Agreement.
6.3    Enforceability. This Agreement has been duly executed and delivered by
each of the Purchaser and the Purchaser Subsidiary and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of each of the Purchaser and the Purchaser
Subsidiary, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.
6.4    No Violation or Default. Neither the Purchaser nor any of its
Subsidiaries is (a) in violation of its charter or bylaws or similar
organizational documents; (b) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Purchaser or any of its Subsidiaries is a party or by
which the Purchaser or any of its Subsidiaries
10

--------------------------------------------------------------------------------



is bound or to which any property, right or asset of the Purchaser or any of its
Subsidiaries is subject; or (c) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or Governmental
Authority, except, in the case of clauses (b) and (c) above, for any such
default or violation that would not, individually or in the aggregate, have a
Purchaser Material Adverse Effect.
6.5    No Conflicts. The execution, delivery and performance by each of the
Purchaser and the Purchaser Subsidiary of this Agreement and the purchase of the
Securities contemplated by this Agreement will not (a) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, result in the termination, modification or acceleration of, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property, right or asset of the Purchaser or any of its Subsidiaries pursuant
to, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Purchaser or any of its Subsidiaries is a party or by
which the Purchaser or any of its Subsidiaries is bound or to which any
property, right or asset of the Company or any of its Subsidiaries is subject,
(b) result in any violation of the provisions of the charter or bylaws or
similar organizational documents of the Purchaser or any of its Subsidiaries or
(c) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or Governmental Authority, except, in
the case of clauses (a) and (c) above, for any such conflict, breach, violation,
default, lien, charge or encumbrance that would not, individually or in the
aggregate, have a Purchaser Material Adverse Effect.
6.6    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or Governmental
Authority is required for the execution, delivery and performance by the
Purchaser or the Purchaser Subsidiary of this Agreement, the purchase of the
Securities and compliance by the Purchaser and the Purchaser Subsidiary with the
terms thereof and the consummation of the transactions contemplated by this
Agreement, except (a) any required filings or approvals under the HSR Act, (b)
the CFIUS Approval, (c) the approvals described in Section 4.1(c) and Section
4.1(d) and (d) any required filings pursuant to the Securities Act, the Exchange
Act and any applicable state securities laws.
6.7    Investment Representations. Each of the Purchaser and the Purchaser
Subsidiary acknowledges that the Securities have not been registered under the
Securities Act or under any state or other applicable securities laws. Each of
the Purchaser and the Purchaser Subsidiary (a) acknowledges that it is acquiring
the Securities pursuant to an exemption from registration under the Securities
Act solely for investment with no intention to distribute any of the foregoing
to any Person, (b) will not sell, transfer, or otherwise dispose of any of the
Securities except in compliance with the terms and conditions set forth in the
Company’s charter or bylaws, as amended to date, and the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws, (c) is a sophisticated institutional investor with
extensive knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Securities and of making an informed investment
decision, (d) is an “accredited investor” (as that term is defined by Rule 501
of the Securities Act), and (e) (1) has been furnished with or has had full
access to all the information that it considers necessary or appropriate to make
an informed investment decision with respect to the Securities, (2) has had an
opportunity to discuss with the
11

--------------------------------------------------------------------------------



Company and its representatives the intended business and financial affairs of
the Company and to obtain information necessary to verify any information
furnished to it or to which it had access and (3) can bear the economic risk of
(x) an investment in the Securities and (y) a total loss in respect of such
investment. Each of the Purchaser and the Purchaser Subsidiary has knowledge and
experience in business and financial matters so as to enable it to understand
and evaluate the risks of, and form an investment decision with respect to its
investment in, the Securities, and to protect its own interest in connection
with such investment, and its purchase of the Securities is not the result of
any general solicitation or any general advertising.
6.8    Available Funds. The Purchaser will have or will cause an Affiliate to
have available cash sufficient to pay, on the terms and conditions contemplated
by this Agreement, in full (a) at or prior to the Initial Closing, the Initial
Purchase Price, and (b) at or prior to the Subsequent Closing, the Subsequent
Purchase Price. The Purchaser acknowledges that the transactions contemplated
hereby are not subject to any financing condition.
6.9    No Brokers. No broker’s or finder’s fees or commissions will be payable
by the Purchaser or the Purchaser Subsidiary with respect to the transactions
contemplated by this Agreement, and each of the Purchaser and the Purchaser
Subsidiary hereby indemnifies and holds the Company harmless from any claim,
demand or liability for broker’s or finder’s fees alleged to have been incurred
at the instance of the Purchaser, its Affiliates or Representatives or agents or
any Person acting on behalf of or at the request of the Purchaser, its
Affiliates or Representatives or agents.
6.10    Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by the Purchaser, the Purchaser
Subsidiary and their representatives, the Purchaser, the Purchaser Subsidiary
and their representatives have received and may continue to receive from the
Company and its representatives certain estimates, projections, forecasts and
other forward-looking information, as well as certain business plan information
containing such information, regarding the Company and its Subsidiaries and
their respective businesses and operations. Each of the Purchaser and the
Purchaser Subsidiary hereby acknowledges that there are uncertainties inherent
in attempting to make such estimates, projections, forecasts and other
forward-looking statements, as well as in such business plans, with which each
of the Purchaser and the Purchaser Subsidiary is familiar, that each of the
Purchaser and the Purchaser Subsidiary is making its own evaluation of the
adequacy and accuracy of all projections, forecasts and other forward-looking
information, as well as such business plans, so furnished to the Purchaser or
the Purchaser Subsidiary (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts, forward-looking information
or business plans), and each of the Purchaser and the Purchaser Subsidiary will
have no claim against the Company or any of its Subsidiaries, or any of their
respective representatives, with respect thereto, except for any breach of a
representation and warranty expressly set forth in Section 5.
6.11    No Other Representations. Except for the representations and warranties
contained in Section 5, neither the Company nor any other person acting on its
behalf has made or is making any representation or warranty of any kind or
nature whatsoever, oral or written, express or implied with respect to this
Agreement or the transactions contemplated hereby and each of the Purchaser and
the Purchaser Subsidiary disclaims any reliance on any representation
12

--------------------------------------------------------------------------------



or warranty of the Company or any affiliate, representative, advisor or agent of
the Company except for the representations and warranties expressly set forth in
Section 5.
7.Covenants.
7.1    Board Representation.
(a)Following the closing of the Initial Investment, the Purchaser shall be
entitled to designate one Qualified Candidate to the Nomination and Governance
Committee (the “NGC”) of the Board of Directors of the Company (the “Board”) for
appointment to the Board (any such designee, the “Purchaser Director”). Upon
such designation, so long as the Purchaser Director is a Qualified Candidate,
the NGC shall recommend the appointment of the Purchaser Director and the Board
shall appoint such Purchaser Director to fill a vacancy on the Board (it being
understood that if no vacancy then exists, the Board shall create such a vacancy
by taking such actions as are necessary to increase the size of the Board by one
director). Thereafter, neither the NGC nor the Board shall withhold its
recommendation for the re-election of such Purchaser Director to the Board.
Following the expiration of the Purchaser Director’s initial term, so long as
Purchaser’s aggregate beneficial ownership of the Common Stock is equal to or
greater than 9.0% of the issued and outstanding Common Stock (without taking
into account any reductions in the Purchaser’s ownership stake resulting from
(x) new issuances of Common Stock or (y) repurchases by the Company of Common
Stock and the requirements of Section 7.4(b)) (the “Fall-away Threshold”), the
Company will be required to (i) include the Purchaser Director in the Company’s
slate of director nominees and recommend to its shareholders that the Company’s
shareholders vote in favor of the electing the Purchaser Director to the Board
at the Company’s annual meeting, and (ii) use reasonable best efforts to have
the Purchaser Director elected as a director of the Company and the Company
shall solicit proxies for each such person to the same extent as it does for any
of its other nominees to the Board.
(b)The Purchaser shall have the power to designate the Purchaser Director’s
replacement upon the death, resignation, retirement, disqualification or removal
from office of such director; provided that any such replacement shall be a
Qualified Candidate. The Board shall promptly take all action reasonably
required to fill the vacancy resulting therefrom with such person (including
using all reasonable best efforts to have such person elected as director of the
Company and the Company soliciting proxies for such person to the same extent as
it does for any of its other nominees to the Board).
(c)The Purchaser Director shall be entitled to receive from the Company the same
indemnification in connection with his or her role as a director as the other
members of the Board, and the Purchaser Director shall be entitled to
reimbursement for expenses incurred to the same extent as the other members of
the Board. The Company shall notify the Purchaser Director of all regular and
special meetings of the Board. The Company shall provide the Purchaser Director
with copies of all notices, minutes, consents and other materials provided to
all other members of the Board concurrently as such materials are provided to
the other members.
(d)If the Purchaser no longer beneficially owns an aggregate amount of shares of
Common Stock equal to at least the Fall-away Threshold, the Purchaser will have
no
13

--------------------------------------------------------------------------------



further rights under this Section 7.1 and, at the written request of the Board,
the irrevocable resignation letter described in Section 7.1(f)(iv) shall become
operative and the Purchaser Director shall be deemed to have resigned from the
Board.
(e)The Purchaser Director shall be subject to customary confidentiality and
information use restrictions applicable to members of the Board. The Purchaser
agrees that the Board may recuse the Purchaser Director by majority vote of the
members of the Board (but excluding the Purchaser Director) from the portion of
any Board meeting at which the Board or is evaluating or taking action with
respect to (i) the exercise of any of the Company’s rights or enforcement of any
of the obligations under this Agreement or the Reinsurance Agreement or (ii) any
transaction proposed by, or with, the Purchaser or its Affiliates or
Representatives. The Board may withhold from the Purchaser Director any material
distributed to the directors to the extent directly relating to the subject of
that recusal.
(f)As a condition to the appointment of the Purchaser Director (including any
replacement thereof) or nomination for election as a director of the Company
pursuant to this Section 7.1, such Purchaser Director shall provide to the
Company:
(i)all information reasonably requested by the Company that is required to be or
is customarily disclosed for directors, candidates for directors and their
respective Affiliates and representatives in a proxy statement or other filings
in accordance with Requirements of Law or any stock exchange rules or listing
standards;
(ii)all information reasonably requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal or regulatory obligations; and
(iii)an undertaking in writing by such Purchaser Director, to the extent the
same is made by the other members of the Board:
(1)to be subject to, bound by and duly comply with the code of conduct and other
policies of the Company, in each case, to the extent applicable to all other
non-executive directors of the Company; and
(2)to provide such additional information reasonably necessary to comply with
future legal or regulatory obligations of the Company; and
(iv)an irrevocable advance resignation letter pursuant to which the Purchaser
Director shall resign from the Board as set forth in this Agreement.
7.2    Compliance with Laws. Each of the Company and each of the Purchaser and
the Purchaser Subsidiary shall comply with all filing and other reporting
obligations under all Requirements of Law.


14

--------------------------------------------------------------------------------



7.3    Restrictive Legends.
(a)Each of Purchaser and the Purchaser Subsidiary agrees that all certificates
or other instruments representing the Securities subject to this Agreement will
bear a legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
“BLUE SKY” LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH STATE LAWS OR
AN EXEMPTION FROM REGISTRATION THEREUNDER.
The SECURITIES represented by this Certificate are subject to TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF OCTOBER 17, 2020,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER. TRANSFERS IN
VIOLATION OF SUCH AGREEMENT SHALL BE NULL AND VOID AND NEED NOT BE RECOGNIZED BY
THE ISSUER.”
7.4    Ownership Limitations.
(a)Prior to the Subsequent Closing, the Company shall not repurchase any shares
of Common Stock if any such repurchase would result in the amount of shares of
Common Stock issued to the Purchaser Subsidiary in the Initial Investment
exceeding 9.9% of the issued and outstanding shares of Common Stock.
(b)From and after the Subsequent Closing, each of the Purchaser and the
Purchaser Subsidiary shall cooperate with the Company to cause the Purchaser
Subsidiary to dispose of shares of Common Stock as necessary to ensure that the
Purchaser’s aggregate beneficial ownership of the Common Stock does not exceed
19.9% of the issued and outstanding shares of Common Stock, including as a
result of repurchases by the Company of any shares of its Common Stock. Any such
disposition shall be made in compliance with applicable securities laws and the
restrictions contained therein and shall be made within 40 Trading Days upon the
Purchaser becoming aware that its beneficial ownership of the Common Stock has
exceeded such threshold.
7.5    Standstill.
(a)During the period from the date of this Agreement until the five-year
anniversary of the Initial Closing Date (the “Standstill Period”), each of the
Purchaser and the Purchaser Subsidiary shall not, and shall cause its Affiliates
and Representatives not to, directly or indirectly, alone or acting in concert,
but expressly subject, in each case, to the provisions of Section 7.5(b):
(i)acquire, or offer or agree to acquire, any Equity Securities of the Company;
provided that, notwithstanding the foregoing limitation in this
15

--------------------------------------------------------------------------------



clause (i), if the Company issues shares of Common Stock or other Equity
Securities convertible or exchangeable for Common Stock (other than pursuant to
equity compensation plans), the Purchaser Subsidiary shall be permitted, for a
period of 40 Trading Days following the issuance of such Common Stock (or the
date on which the Company notifies the Purchaser of the conversion or exchange
of such Equity Securities for Common Stock), to purchase additional shares of
Common Stock pursuant to open market purchases up to an amount that would result
in the Purchaser Subsidiary beneficially owning the same percentage of the
issued and outstanding Common Stock as beneficially owned by the Purchaser
Subsidiary immediately prior to such issuance or conversion or exchange, such
percentage to be mutually agreed between the Purchaser and the Company prior to
any such purchase;
(ii)agree, attempt, seek or propose to Transfer any Common Stock to any Person
who is reasonably known to (i) be a competitor of the Company or (ii) have
engaged in activist campaigns in the three years prior to the date of any such
proposed Transfer, including by stating an intention to or actually attempting
to (pursuant to a proxy solicitation, tender or exchange offer or other means)
obtain a seat on the board of directors of a company or effecting a significant
change within such company; provided, that, in each case, the foregoing
restrictions will not apply to (1) a Transfer pursuant to a traditional
underwritten offering (but not a registered direct) or Rule 144 (provided that
any such Transfer pursuant to Rule 144 either is not a direct placement or
satisfies the requirements of paragraph (f) of such rule) or (2) a Transfer
pursuant to an open market sale in which the Purchaser or any agent or Person
acting on its behalf does not know the identity of the acquiror;
(iii)engage in any short sale, purchase or acquisition of any derivative
security, including any purchase, acquisition, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad-based market basket or index)) or entering into any
derivative or other agreement, arrangement or understanding that hedges or
transfers, in whole or in part, any securities that includes, relates to or
derives any material part of its value from the price or value (including
fluctuations thereof) of the Company’s Equity Securities;
(iv)engage in, directly or indirectly, any “solicitation” (as such term is
defined under the Exchange Act) of proxies or consents with respect to the
election or removal of directors or other matter or proposal relating to the
Company or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any such
solicitation of proxies or consents;
(v)form, join or act in concert with any group with respect to any Equity
Securities of the Company, other than solely with controlled Affiliates of the
Purchaser with respect to the Securities now or hereafter owned by them;


16

--------------------------------------------------------------------------------



(vi)make, or in any way participate in, any offer or proposal with respect to
any tender offer, exchange offer, merger, consolidation, acquisition, business
combination, recapitalization, restructuring, liquidation, dissolution or
similar extraordinary transaction involving the Company or any of its
Subsidiaries or any of its or their respective securities or assets (an
“Extraordinary Transaction”), either publicly or in a manner that would
reasonably require public disclosure by the Company, the Purchaser or their
respective Affiliates or Representatives;
(vii)agree, attempt, seek or propose to deposit any Common Stock of the Company
in any voting trust or similar arrangement or subject any Common Stock of the
Company to any arrangement or agreement with respect to the voting of any such
securities;
(viii)seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board (other than in
accordance with Section 7.1);
(ix)call or seek to call any meeting of shareholders of the Company, including
by written consent, or provide to any third party a proxy, consent or
requisition to call any meeting of shareholders of the Company;
(x)seek the removal of any member of the Board, conduct a referendum of
shareholders of the Company, make or be the proponent of any shareholder
proposal to the Company or make a request for a shareholder list or other
records of the Company;
(xi)institute, solicit, assist or join, as a party, any litigation, arbitration
or other proceeding against or involving the Company or its Subsidiaries or any
of its or their current or former directors or officers (including derivative
actions) in order to effect or take any of the foregoing actions; or
(xii)enter into any negotiations, arrangements, discussions, agreements or
understandings with (whether written or oral), or advise, finance, or solicit,
or knowingly facilitate, assist, encourage or seek to persuade, in each case,
any third party to take or cause any of the foregoing actions.
(b)Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Purchaser or any of its Affiliates or Representatives from (i)
communicating privately with the Board regarding any matter (including to make
confidential proposals, including in respect of Extraordinary Transactions), so
long as such communications or proposals are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications
or proposals or (ii) enforcing, or seeking to enforce, any of the Purchaser’s or
its Affiliates’ rights under this Agreement, the Reinsurance Agreement or any
other definitive documentation delivered in connection with transactions
contemplated by this Agreement.


17

--------------------------------------------------------------------------------



(c)The Purchaser shall be responsible for any breach of this Section 7.5 by any
of its Affiliates or Representatives.
(d)For purposes of the restrictions set forth in this Section 7.5, references to
the Purchaser’s Affiliates shall exclude any Affiliate that satisfies each of
the following (a “Walled-Off Affiliate”): (i) its primary activity is investing
and trading in public securities solely for the account of third party clients
and (ii) it operates pursuant to a set of written procedures intended to ensure
that such activity is undertaken without access to information possessed by the
Purchaser (to the extent such procedures are complied with).
(e)The Standstill Period shall terminate automatically in the event that (each
of the following, a “Standstill Termination Event”):
(i)a third party commences a tender offer for more than 35% of the issued and
outstanding shares of Common Stock of the Company and the Board recommends that
holders of outstanding shares of Common Stock accept such tender offer;
(ii)a third party or group becomes the beneficial owner of more than 35% of the
issued and outstanding Common Stock of the Company other than as a result of a
breach of this Agreement; or
(iii)the Company enters into a definitive agreement with a third party in
respect of a merger, consolidation or similar transaction in which the
shareholders of the Company immediately prior to such transaction would not
beneficially own at least 65% of the issued and outstanding Common Stock of the
Company (or the successor company) following such transaction.
(f)During the Standstill Period, the Purchaser Subsidiary shall remain a
wholly-owned Subsidiary of the Purchaser.
7.6    Transfers of Shares.
(a)Restrictions on Transfer. From (a) the Initial Closing until the date that is
two years following the Initial Closing, the Purchaser shall not, and shall not
cause or permit the Purchaser Subsidiary to, and the Purchaser Subsidiary shall
not transfer, sell, pledge, assign or otherwise dispose of (“Transfer”) any
Securities acquired pursuant to the Initial Investment, and (b) the Subsequent
Closing until the date that is two years following the Subsequent Closing, the
Purchaser shall not, and shall not cause or permit the Purchaser Subsidiary to,
and the Purchaser Subsidiary shall not Transfer any Securities acquired pursuant
to the Subsequent Investment, in each case, other than any such Transfer,
subject to Section 7.5:
(i)to any of the Purchaser’s controlled Affiliates, subject to compliance with
Requirements of Law; provided that in respect of any such Transfer during the
Standstill Period (1) the Purchaser shall provide the Company with written
notice at least five Business Days in advance of any such Transfer, which notice
shall include the identity of the proposed transferee, the date of the proposed
Transfer and the amount of Securities proposed to be Transferred, and
18

--------------------------------------------------------------------------------



(2) such transferee shall enter into a joinder to this Agreement in a form
reasonably acceptable to the Company, which joinder shall include, without
limitation, provisions to ensure that determinations of the Purchaser’s
beneficial ownership and its obligations in respect of the Securities hereunder,
including the Purchaser’s voting obligations and obligations pursuant to Section
7.5, shall be consistent with such determination and such obligations prior to
any such Transfer;
(ii)to the Company or any of its Subsidiaries;
(iii)pursuant to any Extraordinary Transaction involving the Company or its
Subsidiaries that has been approved by the Board;
(iv)prior to the Subsequent Closing, to the extent necessary to prevent
Purchaser from beneficially owning shares of Common Stock in excess of 9.9% of
the issued and outstanding shares of Common Stock; and
(v)from and after the Subsequent Closing, to the extent necessary to prevent
Purchaser from beneficially owning shares of Common Stock in excess of 19.9% of
the issued and outstanding shares of Common Stock.
(b)The Purchaser shall not establish a new controlled Affiliate for the purpose
of transferring the beneficial ownership of shares of Common Stock to a third
party to whom it would not otherwise be permitted to Transfer such shares.
(c)Termination of Transfer Restrictions. The restrictions on Transfer set forth
in Section 7.6(a) shall automatically terminate upon the occurrence of any of
the following: (i) the termination of this Agreement prior to the Subsequent
Closing; (ii) a Standstill Termination Event (it being understood that solely
for purposes of this Section 7.6(c), the percentages specified in clauses (i)
and (ii) of Section 7.5(e) shall each be deemed to be 20% and the percentage
specified in clause (iii) of Section 7.5(e) shall be deemed to be 80%); (iii) a
Clawback Event; or (iv) a Ratings Event.
(d)Company Purchase Right. Until the earlier of (i) the termination of this
Agreement prior to the Subsequent Closing and (ii) the occurrence of a
Standstill Termination Event, and subject to the restrictions on Transfer set
forth in Section 7.6(a) and the standstill provisions in Section 7.5, the
Purchaser shall not, and shall not cause or permit the Purchaser Subsidiary to,
and the Purchaser Subsidiary shall not Transfer, in one or a series of related
transactions, greater than 4.9% of the issued and outstanding Common Stock to a
single third party or its Affiliates (a “Third Party Acquiror”), other than any
Transfer to an underwriter in connection with a bona fide widely distributed
public offering or any Transfer permitted pursuant to Section 7.6(a)(iii),
unless the Purchaser first provides the Company with a written notice (the “Sale
Notice”) containing the material terms of the proposed Transfer, including the
identity of the proposed transferee (to the extent available to the Purchaser)
and the proposed amount, price per share and anticipated date of the proposed
Transfer. Upon receipt by the Company of the Sale Notice, the Company shall have
the right to purchase the shares of Common Stock proposed to be Transferred on
the terms set forth in the Sale Notice by delivery
19

--------------------------------------------------------------------------------



of a written notice to the Purchaser within five Business Days of the Company’s
receipt of the Sale Notice. In the event that the Company does not elect to
purchase such shares of Common Stock, the Purchaser may sell, or cause the
Purchaser Subsidiary to sell, such shares to the Third Party Acquiror within 40
days of the delivery of the Sale Notice to the Company on terms at least as
favorable to the Purchaser and the Purchaser Subsidiary as set forth in the Sale
Notice (including at a price equal to or greater than the price per share
specified in the Sale Notice).
7.7    Voting Requirement. At any time during the Standstill Period that the
Purchaser’s and the Purchaser Subsidiary’s aggregate beneficial ownership of the
Company’s common stock exceeds 9.9% of the issued and outstanding Common Stock,
each of the Purchaser and the Purchaser Subsidiary agrees (a) to appear in
person (including via permitted remote or virtual attendance) or by proxy at any
annual or special meeting of the Company’s shareholders and (b) to vote the
shares of Common Stock beneficially owned by the Purchaser and the Purchaser
Subsidiary in the aggregate that are in excess of 9.9% of the issued and
outstanding Common Stock at such meeting in the same proportion as the
unaffiliated shareholders of the Company with respect to any Company proposal or
shareholder proposal or nomination presented at such meeting or solicitation of
consents (other than with respect to the election of the Purchaser Director);
provided that, the restrictions in this Section 7.7 shall terminate if, at any
time, the NGC or the Board fails to recommend in favor of the appointment or
re-election of the Purchaser Director, other than as a result of the Purchaser
Director failing to constitute a Qualified Candidate or violating the Company’s
code of conduct or other policy applicable to non-executive directors in any
material respect. The Company, the Purchaser and the Purchaser Subsidiary agree
to cooperate in good faith to effectuate the proportionate voting contemplated
by this Section 7.7. For purposes of this Section 7.7, the “unaffiliated
shareholders of the Company” shall not include Purchaser, the Purchaser
Subsidiary, any current director or officer of the Company, any other beneficial
owner of more than 9.9% of the outstanding Common Stock (other than investors
that are eligible to file a Schedule 13G with the SEC pursuant to Rule 13d-1(b)
of the Exchange Act), or any Affiliate of any of the foregoing Persons.
7.8    Registration Rights. No later than the date that is the earlier of (a)
two years following the Initial Closing Date and (b) the 30th day following the
occurrence of a Standstill Termination Event, the Company shall file a resale
shelf registration statement with respect to resales of the shares of Common
Stock issued to the Purchaser Subsidiary pursuant to this Agreement and shall
keep such registration statement (or a replacement registration statement)
effective until such time that such shares may be sold freely under Rule 144
without volume or manner of sale limitations; provided that the period in clause
(b) shall be extended as reasonably necessary for the Company to prepare any
financial statements and pro forma financial statements required as a result of
the filing of such registration statement. The Purchaser agrees to provide such
information as may be reasonably requested by the Company in connection with the
preparation of any registration statement pursuant to this Section 7.8.
7.9    Reinsurance Agreement; Reinsurance Exclusivity. (a) The Purchaser and the
Company shall, or shall cause one or more designated Affiliates to, use their
respective reasonable best efforts to negotiate in good faith to prepare and
finalize one or more reinsurance agreements and related schedules and such other
appropriate documentation as may be necessary or advisable in connection
therewith, in each case subject to receipt of any and all required regulatory
approvals, and on terms, conditions and principles contained in the term sheet
20

--------------------------------------------------------------------------------



attached as Exhibit A to this Agreement (collectively, the “Reinsurance
Agreement”), and, subject to the use of such foregoing efforts, to execute and
deliver, or cause their respective Affiliates to execute and deliver, such
Reinsurance Agreement, in each case as promptly as reasonably practicable
following the date hereof and (b) during the period from the date hereof until
the earlier of (i) the termination of this Agreement prior to the Subsequent
Closing and (ii) the Outside Termination Date, the Company shall not, and shall
cause its controlled Affiliates and its and their Representatives not to
solicit, or knowingly facilitate, assist or encourage any negotiations or enter
into any definitive agreements with any Person (other than Purchaser or its
Affiliates) concerning the reinsurance of all or a material portion of the
IncomeShield block; provided, that the foregoing shall not prohibit or preclude
the Company or any of its controlled Affiliates from (x) pursuing or taking any
such actions with respect to other blocks of liabilities or any of their assets,
including those that may be supporting the IncomeShield block, or (y) exploring,
pursuing or consummating any tender offer, exchange offer, merger,
consolidation, business combination, recapitalization, restructuring,
liquidation, dissolution, sale of Equity Securities, sale of all or
substantially all assets or similar extraordinary transaction, of, or involving,
the Company or any of its controlled Affiliates.
7.10    Regulatory Approvals.
(a)The Purchaser and the Company shall use reasonable best efforts to obtain the
CFIUS Approval, including (i) promptly making the draft filing with CFIUS with
respect to the transactions contemplated hereby pursuant to the DPA, (ii)
following such pre-filing submission, promptly after receipt of confirmation
that CFIUS staff has no additional comments or questions to the draft filing,
filing with CFIUS a notice with respect to the transactions pursuant to the DPA,
(iii) in accordance with and subject to the limitations contained in the DPA,
providing any information requested by CFIUS, and (iv) reasonably cooperating
with each other in connection with any such filing or the provision of any such
information (including, to the extent permitted by Requirements of Law,
providing copies, or portions thereof, of all such documents to the non-filing
parties prior to filing and considering all reasonable additions, deletions or
changes suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any Governmental Authority under the DPA with
respect to any such filing or any such transaction.
(b)(i) the Purchaser shall file, or cause to be filed, a “Form A” Acquisition of
Control Statement with the Insurance Commissioner of the State of Iowa as soon
as reasonably practicable, but no later than December 31, 2020, and submit
biographical affidavits to the Insurance Commissioner of the State of Iowa as
soon as reasonably practicable, (ii) the Purchaser shall file, or cause to be
filed, a Section 1506 filing with the Superintendent of the NYDFS as soon as
reasonably practicable but no later than December 31, 2020, and submit
biographical affidavits to the Superintendent of the NYDFS as soon as reasonably
practicable, (iii) if required, the Company shall file, or cause to be filed, a
“Form D” Prior Notice of a Transaction with respect to the Reinsurance Agreement
with the Insurance Commissioner of the State of Iowa as soon as reasonably
practicable, (iv) each of the Purchaser and the Company shall file a
notification and report form pursuant to the HSR Act with the Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
with respect to the transactions contemplated hereby and, within 10 Business
Days of the date hereof, requesting early termination of the waiting period
under the HSR Act, (v) the Company shall
21

--------------------------------------------------------------------------------



file, or cause to be filed, a supplemental listing application with the NYSE as
soon as reasonably practicable and (vi) each of the Purchaser and the Company
shall file any other filings, applications and submissions necessary, proper or
advisable to consummate the transactions contemplated hereby with any
Governmental Authority as promptly as practicable.
(c)Each of the Company and the Purchaser shall, and shall cause their respective
Affiliates to, use reasonable best efforts to obtain all consents, approvals,
authorizations or waivers of Governmental Authorities necessary, proper or
advisable to consummate the transactions contemplated hereby as soon as
reasonably practicable.
(d)Each of the Company and the Purchaser shall consult with one another with
respect to the obtaining of all consents, approvals, authorizations or waivers
of Governmental Authorities necessary, proper or advisable to consummate the
transactions contemplated hereby and each of the Company and the Purchaser shall
keep the others apprised on a prompt basis of the status of matters relating to
such consents, approvals, authorizations or waivers. The Company and the
Purchaser shall have the right to review in advance and, to the extent
practicable, and subject to any restrictions under Requirements of Law, each
shall consult the other on, any filing made with, or written materials submitted
to, any Governmental Authority in connection with the transactions contemplated
hereby and each party agrees to in good faith consider and reasonably accept
comments of the other party thereon. The Company and Purchaser shall promptly
furnish to each other copies of all such filings and written materials after
their filing or submission, in each case subject to Requirements of Law. The
Company and the Purchaser shall promptly advise each other upon receiving any
communication from any Governmental Authority with respect to any consent,
approval, authorization or waiver is required to consummate the transactions
contemplated hereby, including promptly furnishing each other copies of any
written or electronic communication, and shall promptly advise each other when
any such communication causes such party to believe that there is a reasonable
likelihood that any such consent, approval, authorization or waiver will not be
obtained or that the receipt of any such consent, approval, authorization or
waiver will be materially delayed or conditioned. The Company and the Purchaser
shall not, and shall cause their respective Affiliates not to, permit any of
their respective directors, officers, employees, partners, members, shareholders
or any other representatives to participate in any live or telephonic meeting
(other than non-substantive scheduling or administrative calls) with any
Governmental Authority in respect of any filings, investigation or other inquiry
relating to the transactions contemplated hereby unless it consults with the
other in advance and, to the extent permitted by Requirements of Law and by such
Governmental Authority, gives the other party the opportunity to attend and
participate in such meeting. Notwithstanding the foregoing, in no event will any
party be required to disclose to any other party any personally identifiable
information.
8.Termination.
8.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Initial Closing or the
Subsequent Closing, as applicable:
(a)by mutual written consent of the Purchaser and the Company; and


22

--------------------------------------------------------------------------------



(b)by either party, if the other party shall have breached any of its
obligations under this Investment Agreement and such breach remains uncured 45
days after notice of such breach by the non-breaching party to the breaching
party;
(c)if any Restraint enjoining or otherwise prohibiting the Initial Investment or
the Subsequent Investment shall be in effect and shall have become final and
nonappealable; or
(d)by either the Company or the Purchaser if the Subsequent Closing shall not
have occurred prior to 5:00 p.m., New York City time, on June 17, 2021 (the
“Outside Termination Date”); provided that, if on a date that would have been
the Outside Termination Date the condition set forth in Section 4.1(c)(ii) is
the only condition in Section 4.1 that shall not have been satisfied or waived
on or before such date, the Outside Termination Date shall be automatically
extended until 5:00 p.m., New York City time, on August 17, 2021, in which case
the Outside Termination Date shall be deemed for all purposes under this
Agreement to be such later date; provided further that the right to terminate
this Agreement under this Section 8.1(d) shall not be available to a party whose
failure to fulfill any material obligation under this Agreement or other
material breach of this Agreement has been the primary cause of, or resulted in,
the failure of the Subsequent Closing to have occurred prior to such time.
8.2    Effects of Termination. In the event of termination of this Agreement by
any party as provided in Section 8.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of any party; provided
that (a) Section 9, Sections 11 through 14 and Sections 16 through 21 shall
survive such termination and (b) if the Initial Closing has occurred, Section
5.16, Section 6.11, Section 7.1 and Section 7.5 shall survive such termination.
No such termination shall relieve any party of any liability or damages to the
other party resulting from any willful and material breach of this Agreement
prior to such termination; provided that any cause of action with respect to any
such breach must be brought no later than the 60th day following such
termination. Notwithstanding anything to the contrary herein, the parties hereto
acknowledge and agree that nothing contained herein shall be deemed to affect
their right to specific performance in accordance with this Agreement.
9.Definitions.
9.1    Certain Defined Terms. As used in this Agreement the following terms have
the following respective meanings:
acting in concert: A Person shall be deemed to be “acting in concert” with
another Person if such Person knowingly acts (whether or not pursuant to an
express agreement, arrangement or understanding (whether or not in writing)) in
concert with, or towards a common goal relating to, changing or influencing the
control of the Company or in connection with or as a participant in any
transaction having that purpose or effect, in parallel with such other Person
where (a) each Person is conscious of the other Person’s conduct and this
awareness is an element in their decision-making processes and (b) at least one
additional factor supports a reasonable determination by the Board that such
Persons intended to act in concert or in parallel, which such additional factors
may include exchanging information, attending meetings, conducting discussions,
or making or soliciting invitations to act in concert or in parallel. A
23

--------------------------------------------------------------------------------



Person who or which is acting in concert with another Person shall also be
deemed to be acting in concert with any third party who is also acting in
concert with such other Person.
Adjusted BVPS: The Company’s consolidated book value per share of Common Stock,
excluding Accumulated Other Comprehensive Income and the net impact of fair
value accounting for derivatives and embedded derivatives, as reflected in the
Company’s most recent fiscal quarter-end financial supplement publicly disclosed
prior to the Subsequent Closing. Adjusted BVPS shall be calculated in a manner
consistent with the Company’s financial supplement for the quarter ended June
30, 2020 publicly disclosed on August 5, 2020.
Affiliate: The meaning set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all Persons or entities that at any time during
the Standstill Period become Affiliates of any Person or entity referred to in
this Agreement.
beneficial owner, beneficial ownership and beneficially own: A Person shall be
deemed the “beneficial owner” of, have “beneficial ownership” of and to
“beneficially own” any shares of Common Stock:
(a)which such Person or any of such Person’s Affiliates, directly or indirectly,
owns or has the right to acquire (whether such right is exercisable immediately
or only after the passage of time or upon the satisfaction of one or more
conditions (whether or not within the control of such Person) or upon compliance
with regulatory requirements, stock exchange rules and regulations or otherwise)
pursuant to any agreement, arrangement or understanding (whether or not in
writing), or upon the exercise of conversion rights, exchange rights, other
rights, warrants or options, or otherwise;
(b)which such Person or any of such Person’s Affiliates, directly or indirectly,
has the right to vote or dispose of or is the beneficial owner of, beneficially
owns or has beneficial ownership of (as determined pursuant to Rule 13d-3 of the
General Rules and Regulations under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing;
(c)which are beneficially owned, directly or indirectly, by any other Person (or
any Affiliate thereof) and with respect to which such Person (or any of such
Person’s Affiliates) has any agreement, arrangement or understanding (whether or
not in writing) (other than customary agreements with and between underwriters
and selling group members with respect to a bona fide public offering of
securities), for the purpose of acquiring, holding, voting or disposing of any
voting securities of the Company; or
(d)which are the subject of a derivative transaction entered into by such Person
(or any of such Person’s Affiliates), including, for these purposes, any
derivative instrument (whether or not presently exercisable) acquired by such
Person (or any of such Person’s Affiliates), that gives such Person (or any of
such Person’s Affiliates) the economic equivalent of direct or indirect
ownership of, or opportunity to obtain ownership of, an amount of such
securities where the value of the derivative is determined in whole or in part
with reference to, or derived in whole or in part from, the price or value of
such securities, or which provides such Person (or any of such Person’s
Affiliates) an opportunity, directly or indirectly, to profit,
24

--------------------------------------------------------------------------------



or to share in any profit, derived from any change in the value of such
securities, in any case without regard to whether (i) such derivative conveys
any voting rights in such securities to such Person (or any Affiliate thereof),
(ii) the derivative is required to be, or capable of being, settled through
delivery of such securities, or (iii) such Person (or any of such Person’s
Affiliates) may have entered into other transactions that hedge the economic
effect of such derivative. In determining the number of shares of Common Stock
the subject Person shall be deemed the beneficial owner of, to beneficially own
or to have beneficial ownership of by virtue of the operation of this Section
9.1(d), the subject Person shall be deemed to beneficially own (without
duplication) the notional or other number of shares of Common Stock specified in
the documentation evidencing the derivative position as being subject to be
acquired upon the exercise or settlement of the applicable right or as the basis
upon which the value or settlement amount of such right, or the opportunity of
the holder of such right to profit or share in any profit, is to be calculated
in whole or in part, and in any case (or if no such number of shares of Common
Stock is specified in such documentation or otherwise), as determined by the
Board in good faith to be the number of shares of Common Stock to which the
derivative position relates;
provided that the Purchaser’s “beneficial ownership” shall not include any
shares of Common Stock beneficially owned by any Walled-Off Affiliates.
Business Day: Any day except a Saturday, a Sunday, or any day on which banking
institutions in West Des Moines, Iowa, or New York, New York are required or
authorized by law or other governmental action to be closed.
Capital Stock: As to any Person, any and all shares of stock of a corporation,
partnership interests or other equivalent interests (however designated, whether
voting or non-voting) in such Person’s equity, entitling the holder to receive a
share of the profits and losses, and a distribution of assets, after
liabilities, of such Person.
CFIUS: the Committee on Foreign Investment in the United States and each member
agency thereof acting in such capacity.
CFIUS Approval: (a) a written determination from CFIUS to the effect that its
review of the transactions contemplated by this Agreement and subsequent
investigation, if any, have been concluded and that a determination has been
made that there are no unresolved national security concerns, or (b) following
an investigation conducted by CFIUS, CFIUS reports the transactions to the
President of the United States and (x) the President of the United States makes
a decision not to suspend or prohibit the transactions pursuant to his
authorities under Section 721; or (y) having received a report from CFIUS
requesting the President’s decision, the President has not taken any action
after fifteen (15) days from the earlier of the date the President received such
report from CFIUS or the end of the investigation period.
Clawback Event: An event that results in the Board becoming entitled to lower
the amount of incentive compensation of any individual pursuant to the Company’s
Incentive Compensation Repayment Policy, as described in the Company’s proxy
statement for its 2020 annual meeting of shareholders, and determined as if such
Policy remains in effect, unamended, for the entire Standstill Period,
regardless of whether such compensation is actually lowered.


25

--------------------------------------------------------------------------------



Code: The Internal Revenue Code of 1986, as amended, and any successor statute
(together with all rules and regulations promulgated thereunder).
Contagion Event: (a) The outbreak of contagious disease, epidemic or pandemic
(including COVID-19) or the continuation, escalation or worsening thereof, (b)
the responses to the foregoing of any Governmental Authority and other Persons,
and (c) any changes in Requirements of Law in response to the foregoing, in each
case, whether in place currently or adopted or modified hereafter, including any
quarantine, “shelter-in-place,” “stay at home,” social distancing, shut down or
closure.
DPA: Section 721 of the Defense Production Act of 1950, as amended (50 U.S.C.
§4565), and all rules and regulations issued and effective thereunder.
Exchange Act: The Securities Exchange Act of 1934, as amended, including the
rules and regulations promulgated thereunder.
group: The meaning set forth in Section 13(d) of the Exchange Act.
Governmental Authority: Any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
NYSE: The New York Stock Exchange.
Person: An individual, a partnership, a joint venture, a corporation, a limited
liability company, a trust, an unincorporated organization or a government or
any department or agency thereof.
Qualified Candidate: An individual who (a) qualifies as independent of the
Company under all applicable listing standards, applicable rules of the SEC and
publicly disclosed standards used by the Board in determining the independence
of the Company’s directors, other than any standard or rule that is implicated
by any connection between such individual and the Purchaser, and (b) meets all
other generally applicable qualifications required (i) for service as a director
set forth in the Company’s organizational documents and corporate governance
guidelines and (ii) by the Iowa Insurance Division and the New York Department
of Financial Services.
Ratings Event: The financial strength rating assigned to American Equity
Investment Life Insurance Company by any two of A.M. Best Company, Inc., S&P
Global or Fitch Ratings Ltd. falls to or below “BB” at any one time.
Representative: As to any Person, such Person’s directors, members, partners,
managers, officers, employees, agents and other representatives, in each case to
the extent acting in their capacity as such.
Requirements of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination or decree, or determination,
of an arbitrator or a court or other
26

--------------------------------------------------------------------------------



Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
SEC: The U.S. Securities and Exchange Commission, or any other federal agency at
the time administering the Securities Act or the Exchange Act, whichever is the
relevant statute for the particular purpose.
Securities: The shares of Common Stock issued by the Company and purchased by
the Purchaser or the Purchaser Subsidiary pursuant to this Agreement.
Securities Act: The Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder.
Subsidiary: As to any Person, any corporation, association or other business
entity of which more than 50% of the outstanding Voting Stock is owned, directly
or indirectly, by, or, in the case of a partnership, the sole general partner or
the managing partner or the only general partners of which are, such Person and
one or more Subsidiaries of such Person (or a combination thereof).
Trading Day: a Business Day on which (i) shares of Common Stock are open for
trading on the NYSE, (ii) solely with respect to Section 7.4(b), the Purchaser
and its Affiliates are not restricted from selling shares of Common Stock under
Rule 144 by reason of the volume limitations under Rule 144 and only to the
extent that on such day shares of Common Stock are actually sold by the
Purchaser and its Affiliates up to the maximum permitted by such volume
limitations, and (iii) the Purchaser and its Affiliates are not otherwise
subject to a blackout period imposed by the Company restricting the sale or
purchase of shares of Common Stock.
Voting Stock: As to any Person, Capital Stock of any class or kind ordinarily
having the power to vote for the election of directors, managers or other voting
members of the governing body of such Person.
Any of the above-defined terms may, unless the context otherwise requires, be
used in the singular or plural depending on the reference.
10.Survival of Representations and Warranties. The Initial Closing
Representations shall terminate and be of no further force or effect on the date
that is thirty days following the Company’s filing of the annual report on Form
10-K for the fiscal year that includes the Initial Closing Date and the
Subsequent Closing Representations shall terminate and be of no further force or
effect on the date that is thirty days following the Company’s filing of the
annual report on Form 10-K for the fiscal year that includes the Subsequent
Closing Date; provided that in no event shall either such period exceed six
months after the Initial Closing Date, in respect of the Initial Closing
Representations, and six months after the Subsequent Closing Date, in respect of
the Subsequent Closing Representations. The representations and warranties of
the Purchaser contained in or made pursuant to this Agreement as of the date of
this Agreement and on the Initial Closing Date shall terminate and be of no
further force or effect on the date that the Initial Closing Representations
shall terminate pursuant to this Section 10 and the representations and
warranties of the Purchaser contained in or made pursuant to this Agreement as
of the Subsequent Closing Date shall terminate and be of no further force or
effect on the date that the
27

--------------------------------------------------------------------------------



Subsequent Closing Representations shall terminate pursuant to this Section 10.
11.Amendments and Waivers. Any provision of this Agreement may be amended,
modified or waived if, and only if, such amendment, modification or waiver is in
writing and signed, in the case of an amendment, by each of the parties, or in
the case of a waiver, by the party against whom the waiver is to be effective.
12.Notices, etc. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail, (c) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
(a) if to the Purchaser or the Purchaser Subsidiary, to Jennifer Mazin, at
Brookfield Place, Suite 300, 181 Bay Street, Toronto, Ontario, Canada M5J 2T3,
or at jennifer.mazin@brookfield.com (or at such other address or e-mail address
as the Purchaser shall have furnished to the Company in writing), in each case
with a copy (which shall not constitute notice) to the attention of Richard Hall
and David J. Perkins, at Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, NY 10019, or to rhall@cravath.com and dperkins@cravath.com, or (b) if to
the Company, to Renee D. Montz, at 6000 Westown Parkway, West Des Moines, IA
50266, or at rmontz@american-equity.com (or at such other address or e-mail, or
to the attention of such other officer, as the Company shall have furnished to
the Purchaser in writing), in each case with a copy (which shall not constitute
notice) to the attention of Shilpi Gupta, Esq. at the following address:
Skadden, Arps, Slate, Meagher & Flom LLP, 155 North Wacker Drive, Chicago, IL
60606, or to shilpi.gupta@skadden.com, and Todd E. Freed, Esq. at the following
address: Skadden, Arps, Slate, Meagher & Flom LLP, One Manhattan West, New York,
New York 10001, or to todd.freed@skadden.com.
13.Construction.
(a)As used in this Agreement (i) the term “including” means “including, without
limitation,” (ii) words of one gender shall be held to include the other genders
as the context requires, (iii) the words “hereof,” “herein,” “hereby,” “hereto”
and “herewith” and words of similar import shall, unless the context otherwise
states or requires, refer to this Agreement as a whole and not to any particular
provision of this Agreement, and all references to the introduction, Sections or
Exhibits, unless the context otherwise states or requires, are to the
introduction, Sections or Exhibits of, or to, this Agreement, (iv) the word “or”
shall not be exclusive and (v) the words “date hereof” shall mean the date of
this Agreement.
(b)To the extent that the Company or the Purchaser is required to cause its
Affiliates to take, or use reasonable best efforts to take, any action and any
one or more of such Affiliates fails to take or use reasonable best efforts to
take such action, then the Company or the Purchaser, as applicable, shall be
deemed in breach of this Agreement.
(c)The Purchaser and the Company have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or
28

--------------------------------------------------------------------------------



interpretation arises, this Agreement shall be construed as if drafted jointly
by the Purchaser and the Company and no presumption or burden of proof shall
arise favoring or disfavoring either party by virtue of the authorship of any
provisions of this Agreement.
(d)As used herein all references to issued and outstanding shares of Common
Stock shall exclude treasury shares.
(e)As used herein all references to $ or dollars shall refer to United States
dollars.
(f)References to the “parties” to this Agreement shall refer to the Purchaser,
the Purchaser Subsidiary and the Company, with the Purchaser and the Purchaser
Subsidiary deemed to be a single “party”, unless the context otherwise requires.
14.Publicity. Except pursuant to Requirements of Law or stock exchange rules,
neither party shall issue a press release or other public announcement or
otherwise make any public disclosure concerning this Agreement or the
transactions contemplated hereby, without the prior written consent of the other
party, which consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, either party may issue a press release or other
public announcement in connection with the enforcement of its rights and
remedies under this Agreement.
15.Specific Performance. The parties agree that irreparable damage may occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedy to which they are entitled at
law or in equity.
16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each of the parties hereto
agrees, with respect to any action arising out of or relating to this Agreement
or the transactions contemplated hereby, (a) to submit to the exclusive personal
jurisdiction of the State or Federal courts in the Borough of Manhattan, the
City of New York, (b) that exclusive jurisdiction and venue shall lie in the
State or Federal courts in the State of New York, and (c) that notice may be
served upon such party at the address and in the manner set forth for such party
set forth in Section 12.
17.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
18.Expenses. Each of the parties will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this
29

--------------------------------------------------------------------------------



Agreement.
19.Counterparts; Electronic Signature. This Agreement may be executed and
delivered in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. This Agreement
may be executed by facsimile, by any electronic signature covered by the U.S.
federal ESIGN Act of 2000, Uniform Electronic Transactions Act, the Electronic
Signatures and Records Act, or other Requirements of Law, e.g., www.docusign.com
or by .pdf signature by any party and such signature shall be deemed binding for
all purposes hereof without delivery of an original signature being thereafter
required.
20.Severability. Any term or provision of this Agreement that is illegal,
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without rendering illegal, invalid or unenforceable the remaining terms and
provisions of this Agreement or affecting the legality, validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. In the event that any provision hereof would, under Requirements
of Law be illegal, invalid or unenforceable in any respect, each party hereto
intends that such provision shall be reformed and construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, Requirements of Law and to otherwise give effect to
the intent of the parties hereto.
21.Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and permitted assigns of the
parties hereto. Neither party hereto may assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
party. This Agreement shall not inure to the benefit of any other Person. This
Agreement (including Exhibit A) embodies the entire agreement and understanding
between the Purchaser, the Purchaser Subsidiary and the Company and supersedes
all prior agreements and understandings relating to the subject matter hereof.


[Signature Pages Follow]




30


--------------------------------------------------------------------------------





Very truly yours,
AMERICAN EQUITY INVESTMENT LIFE
HOLDING COMPANY
By:
/s/ Anant BhallaName: Anant BhallaTitle:
Chief Executive Officer and President






--------------------------------------------------------------------------------



The foregoing Agreement is hereby agreed to as of the date first written above.


BROOKFIELD ASSET MANAGEMENT INC.
By:
/s/ Sachin Shah
Name:
Sachin Shah
Title:
Chief Investment Officer
BURGUNDY ACQUISITIONS I LTD.
By:
 /s/ James Bodi
Name:
James Bodi
Title:
Director




